     Case 2:18-cv-01830-MWF-JPR Document 94 Filed 04/15/19 Page 1 of 3 Page ID #:2733



 1     NANCY SCHROEDER (SBN 280207)
       (nancy. schroeder@wilmerhal e. com)
 2
       WILMER CUTLER PICKERING
 3        HALE AND DORR LLP
       350 S. Grand Ave., Suite 2100
 4
       Los Angeles, CA 90071
 5     Telephone: +213 443 5300
       Facsimile: +213 443 5400
 6
 7
       LOUIS W. TOMPROS (pro hac vice)        WILLIAM C. KINDER (pro hac vice)
 8
       (louis.tompros@wilmerhale.com)         (will.kinder@wilmerhale.com)
 9     STEPHANIE LIN (pro hac vice)           WILMER CUTLER PICKERING
       (stephanie.lin@wilmerhale.com)            HALE AND DORR LLP
10
       WILMER CUTLER PICKERING                7 World Trade Center
11         HALE AND DORR LLP                  New York, NY 10007
       60 State Street                        Telephone: + 1 212 230 8800
12
       Boston, MA 02109                       Facsimile: + 1 212 230 8888
13     Telephone: + 1 617 526 6000
       Facsimile: +l 617 526 5000
14
15    Attorneys for Plaintiff Matt Furie

16                    IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
17
18     MATT FURIE,                           2: 18-cv-O 1830-MWF-JPR

19                        Plaintiff,         DECLARATION OF LOUIS W.
20                                           TOMPROS IN OPPOSITION TO
             VS.
                                             DEFENDANTS' MOTION FOR
21                                           SUMMARY JUDGMENT
       INFOWARS, LLC; FREE SPEECH
22     SYSTEMS, LLC,                         Date: May 6, 2019
23                        Defendants.        Time: I 0:00 a.m.
                                             Hon. Michael W. Fitzgerald
24                                           Case Filed: March 5, 2018
25                                           Trial Date: July 16, 2019
26
27
                                               DECLARATION OF LOUIS W. TOMPROS
28                                                   Case No. 2:18-cv-01830-MWF-JPR
     Case 2:18-cv-01830-MWF-JPR Document 94 Filed 04/15/19 Page 2 of 3 Page ID #:2734




 1    I, Louis W. Tompros, declare under penalty of perjury that:
 2            1.   I am a partner at the law firm of Wilmer Cutler Pickering Hale and
 3    Dorr LLP. I am lead trial counsel for Plaintiff Matt Furie.
 4            2.   I am a member in good standing of the bar of the Commonwealth of
 5    Massachusetts. I have never been suspended, disbarred, sanctioned, or cited for
 6    contempt by any court or administrative body.
 7            3.   I respectfully submit this declaration in opposition to Defendant
 8    Infowars, LLC and Free Speech Systems, LLC's (collectively, "Infowars") Motion
 9    for Summary Judgment in the above-referenced matter. This declaration is based
10    upon my personal knowledge.
11            4.   On March 14, 2019, Tennyson J. Fauver ofRandazza Legal Group,
12    LCC, emailed my colleague, William C. Kinder, requesting a time to met and
13    confer on an anticipated motion for summary judgment. The following day, Mr.
14    Kinder proposed a date for that conference of Friday, March 22, 2019.
15            5.   In response to that proposal, Marc Randazza, lead counsel for
16    Defendants, responded requesting an earlier conference date. In his email, Mr.
17    Randazza stated, "This call doesn't need the entire team on each side. I think it is
18    safe to predict that you're not going to agree to our motion. The basis for it is
19    pretty predictable -- 1) He ripped off Pepe from the Argentine version, 2) fair
20    use".
21            6.   I responded to Mr. Randazza's email and agreed to confer by phone
22    with him at 4:30 p.m. on March 15, 2019. I also stated in my response that Mr.
23    Furie likewise anticipated filing a motion for summary judgment, and I proposed
24    discussing both parties' motions on that call.
25
26                                               2
27
                                                       DECLARATION OF LOUIS W. TOMPROS
28                                                           Case No. 2:18-cv-01830-MWF-JPR
     Case 2:18-cv-01830-MWF-JPR Document 94 Filed 04/15/19 Page 3 of 3 Page ID #:2735




 l            7.    Mr. Randazza and l spoke by phone at 4:30 p.m. ET on March 15,
 2 2019. During that call, we discussed the bases for both parties' summary judgment
 3    motions.
 4            8.    Mr. Randazza stated that the grounds for Infowars's summary
 5    judgment motion were fair use and lack of copyright because Mr. Furie allegedly
 6    copied Pepe the Frog from El Sapo Pepe. Specifically, Mr. Randazza stated that
 7    Infowars planned to move for summary judgment on fair use, and may or may not
 8    ultimately move for summary judgment on El Sapo Pepe. I told Mr. Randazza that
 9    we would oppose on both grounds.
10            9.    Mr. Randazza did not identify any other bases for moving for
11    summary judgment. Specifically, he did not make any mention of moving on the
12    basis of: ( 1) Infowars LLC being an improper defendant or not engaging in the
13    alleged infringement; (2) abandonment; (3) implied license; (4) statutory damages;
14    or (5) attorneys' fees.
15            10.   To my knowledge, the first time that any counsel for Mr. Furie was
16    made aware that Infowars intended to seek summary judgment on the Infowars
17    LLC issue, abandonment, implied license, statutory damages, or attorneys' fees
18    was when Infowars's motion was served by ECF late in the evening of April 8,
19    2019.
20            Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
21    foregoing is true and correct.
22            Executed on April 12, 2019 at Boston, Massachusetts.
23
24
25                                                   Louis W. Tompros
26                                               3
27
                                                     DECLARATION OF LOUIS W. TOMPROS
28                                                         Case No. 2:18-cv-01830-MWF-JPR
